     Case 2:19-cv-01791-WBS-KJN Document 30 Filed 12/14/20 Page 1 of 2


 1   DANIELLE E. VALLONE (State Bar No. 302497)
     STEPTOE & JOHNSON LLP
 2   One Market Street
     Spear Tower, Suite 3900
 3   San Francisco, CA 94105
     Telephone: 415.365.6700
 4   Facsimile: 415.365.6699
     Email: mkeough@steptoe.com
 5
     Attorneys for Defendant
 6   ULTA BEAUTY INC. a/k/a ULTA SALON,
     COSMETICS & FRAGRANCE INC.
 7

 8                               UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11   VALERIE BROOKS, individually and on              CASE NO. 2:19-cv-01791
     behalf of all others similarly situated,
12                                                    [PROPOSED] ORDER GRANTING
                   Plaintiff,                         STIPULATION TO EXTEND TIME TO
13                                                    RESPOND TO WRITTEN DISCOVERY
           v.                                         AND TO DISCLOSE EXPERTS AND
14                                                    PRODUCE REPORTS
     ULTA BEAUTY INC., a/k/a ULTA
15   SALON, COSMETICS & FRAGRANCE,
     INC., a Delaware corporation; and DOES
16   1 to 10, inclusive,
                                                      Complaint served: September 17, 2019
17                 Defendants.

18

19

20

21

22

23

24

25

26
27

28                                              -1-                       Case No.: 2:19-cv-01791
        [PROPOSED] ORDER GRANTING STIPULATION TO EXTEND TIME TO RESPOND TO WRITTEN
29                DISCOVERY AND TO DISCLOSE EXPERTS AND PRODUCE REPORTS

                                                                                   Doc # SF/17721977v1
30
     Case 2:19-cv-01791-WBS-KJN Document 30 Filed 12/14/20 Page 2 of 2


 1

 2          THIS MATTER is before the Court on consideration of the stipulation between the

 3   parties to extend Defendant’s time to respond to Plaintiff’s Special Interrogatories, Requests for
 4
     Admissions, and Requests for Production of Documents (Sets One), to January 15, 2021, as well
 5
     as the stipulation between the parties to extend the deadline to disclose experts and produce
 6
     reports in accordance with FRCP Rule 26(a)(2) as currently scheduled under the Status (Pretrial
 7
     Scheduling) Order [Docket Number 22] to January 15, 2021. This is the third request to extend
 8

 9   the deadlines to respond to written discovery and to disclose experts and produce reports.

10          Upon consideration of the stipulation, the Court grants the extensions requested. The
11   Court hereby orders Defendant to respond to written discovery propounded by Plaintiff no later
12
     than January 15, 2021, and hereby orders the parties to disclose experts and produce reports in
13
     accordance with FRCP Rule 26(a)(2) no later than January 15, 2021.
14
            IT IS SO ORDERED this 14th day of December, 2020.
15

16

17

18

19

20

21

22

23

24

25

26
27

28                                              -2-                          Case No.: 2:19-cv-01791
         [PROPOSED] ORDER GRANTING STIPULATION TO EXTEND TIME TO RESPOND TO WRITTEN
29                 DISCOVERY AND TO DISCLOSE EXPERTS AND PRODUCE REPORTS

                                                                                        Doc # SF/17721977v1
30
